DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of the amendments received 8 January 2021, the prior art rejection has been maintained and slightly modified. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2005/0147527; hereinafter “Brown”) in view of Anderson et al. (US 5,160,700; hereinafter “Anderson”).
In regard to claim 18, Brown discloses a sterilization apparatus comprising a vacuum wrapper (sealable container 11) containing a target object (object 12), capable of maintaining a vacuum state using an impermeable film (see [0027]), and comprising a connection member (gas port 14) that is provides a same pathway for directly supplying and evacuating a sterilant; a vacuum container (vacuum chamber 32) in which the vacuum wrapper is loaded; a sterilant providing part (decontaminant reservoir 24 containing hydrogen peroxide, pump 23 and evaporator 22) configured to inject the sterilant into the vacuum wrapper; and a thermocompression device configured to thermocompress a portion of the vacuum wrapper adjacent to the connection member after the evacuating of the sterilant is finished as Brown teaches that the opening of the vacuum bag may be sealed by melting a strip of the plastic bag after decontamination is complete.  Structure necessarily equivalent to the claimed 
Brown is silent in regard to a heater for heating the vacuum wrapper. In regard to the limitation regarding a pressure of the vacuum container being maintained to a level higher than a pressure of the vacuum wrapper, it is viewed that the apparatus of Brown is capable of being operating in such a manner as Brown discloses all of the positively recited structure of the claimed apparatus.  The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Anderson discloses a sterilizing system for sterilizing an object inside of a sealed vacuum wrapper comprising a heater (plate heaters 41) for heating the vacuum wrapper and the target object.  See Figure 1 and col. 4, lines 15-22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plate heaters of Anderson with the apparatus of Brown for the purpose of heating the contents of the vacuum chamber in order to control the sterilization process and maintain the sterilant in a vapor phase.
In regard to claim 19, Brown discloses a vacuum pump (19) evacuating an internal air of the vacuum container and an internal air of the vacuum wrapper, wherein the sterilant injected into the vacuum wrapper (container 11) is capable of being evacuated as the internal air of the vacuum wrapper is being evacuated as the container 11 can have separate ports for the sterilant providing part and vacuum source.  See Figures 1, 2A and 2B and paragraphs [0046] and [0054]-[0055].
In regard to claim 20, Brown discloses wherein the sterilization apparatus is capable of being controlled (controller 31) such that an internal pressure of the vacuum container is lower than that of the vacuum wrapper to provide a space in which the sterilant is diffused in the vacuum wrapper.  See paragraphs [0010] and [0032].  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
In regard to claim 24, it is viewed that the apparatus of Brown is capable of operating in a manner wherein the vacuum wrapper is shrunken by a difference in pressure between the vacuum wrapper and the vacuum container to effectively increase the temperature of the target object as Brown discloses all of the positively recited structure of the claimed apparatus.  The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In regard to claim 25, Brown discloses structure which is capable of being operated in a manner wherein after the sterilant is injected into the vacuum wrapper, the vacuum wrapper is shrunken by a pressure difference with the vacuum container, so that concentration of the sterilant is increased as Brown teaches all the positively recited structure.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
In regard to claim 29, Brown discloses a vaporizer (evaporator 22) configured to heat and vaporize the sterilant wherein a terminal of the vaporizer is connected to the connection member (gas port 14 via conduit 21) and the terminal of the vaporizer is connected to the vacuum pump through a first valve (either of valves 17 or 33.  See Figure 1 and paragraphs [0046]-[0047].

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Anderson and DeCato et al. (US 6,488,902; hereinafter “DeCato”).
In regard to claims 21-23, Brown and Anderson are silent in regard to the ability to purify evacuated sterilant from the vacuum wrapper or wherein the sterilant is purified in the evacuated air using a plasma discharge.  
DeCato discloses a process for removing hydrogen peroxide out of exhaust gas emitted from a sterilization chamber.  DeCato teaches that a plasma is induced upon the hydrogen peroxide gases to disassociate the hydrogen peroxide molecules to form oxygen and water vapor and additionally provides a bed of materials coated in precious metal catalyst downstream thereof for catalytically reacting with remaining hydrogen peroxide in the exhaust gas.  See col. 1, lines 15-33; col. 1, line 66 through col. 2, line 12; col. 3, lines 3-41; and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined structure for inducing a plasma as taught by DeCato with the vacuum chamber of the above combined apparatus and the catalytic bed of DeCato with the exhaust line connected between gas port 14 and the vacuum pump 19 of Brown for the purpose of disassociating the hydrogen peroxide sterilant for safe disposal thereof.

Claims 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Anderson and Imai et al. (US 2006/0008378; hereinafter “Imai”).
In regard to claims 26-28, Brown and Anderson are silent in regard to an air injection part and an air filter.  Brown does disclose a sterile purge gas source 48 such as a gas cylinder for providing gas to the vacuum wrapper (container 11).  See [0053].
Imai discloses an air injection part (suction blower 19) injecting air into the vacuum container to increase an internal pressure of the vacuum container, wherein the air injection part comprises a high 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the suction blower and HEPA filter of Imai for the sterile purge gas source of the above combined apparatus as the structures are functional equivalents as they both allow for purging and pressure equalization of the chamber.
In regard to claim 30, Brown and Anderson are silent in regard to the connection terminal of the vaporizer being connected to an external air injection part.
Imai discloses a vaporizer (evaporator 12) connected to a vacuum chamber (chamber 1 via valve 17), connected to the vacuum pump (vacuum pump 20 via working chamber 1 and valve 18) and to an external air injection part (ventilation means 4 via valve 21 and working chamber 1).  Imai further discloses a first valve (valve 18 or valve 22) between the second connection terminal and the vacuum pump and second valve (valve 21 or valve 18) between the second connection terminal and the external air injection part.  See Figure 1 and paragraphs [0019]-[0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combined apparatus to include valves and external air injection part of Imai for the purpose of using the sterile gas internal to the chamber or wrapper for carrying the vaporized hydrogen peroxide through the evaporator such that a closed state is maintained and hydrogen peroxide is maintained in a vaporized state.

Response to Arguments
Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach or suggest the limitation of “wherein a pressure of the vacuum container is maintained to a level higher than a pressure of the vacuum wrapper such that heat of the heater is more efficiently transferred to the target object.”  The Examiner has fully considered the argument but has not found it to be persuasive.  As stated above, it is viewed that the apparatus of Brown is capable of operating in such a manner as Brown discloses all of the positively recited structure of the claimed apparatus.  The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  Therefore, the limitation is not viewed to further limit the structure of the apparatus claim and patentably distinguish the apparatus over the prior art apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774